Citation Nr: 9933288	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-42 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a March 1992 decision of the RO.  

In December 1996, the Board remanded the case for further 
development.  

In April 1999, the veteran reported that he wished to 
withdraw his request for a personal hearing.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran has presented a plausible claim of service 
connection for PTSD.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §  3.303, 3.304 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
on entrance examination, in June 1966, and on discharge 
examination, in August 1968, the veteran was reported to be 
psychiatrically normal.  The veteran indicated that he had 
never had frequent or terrifying nightmares, depression, 
excessive worry or nervous trouble of any sort.  

On VA medical records, reflecting treatment in October and 
November 1991, the veteran was diagnosed, in part, with PTSD.  

On VA examination in January 1991, the veteran indicated that 
he had been in combat in service.  He was diagnosed, in part, 
with moderate chronic PTSD.  

In January 1992, the veteran reported he had participated in 
the Phase III Counter Offensive, Campaign 6 while in service.  
He indicated that he had operated in Hue City during the Tet 
Offensive and that two of his friends had been killed.  He 
reported that John Johnson had been hit in the stomach by an 
enemy rocket and that William Thompson had been burned from 
head to toe after chemicals had exploded around him.  The 
veteran indicated that they had belonged to the "12th 
Tactical Air Force" and that these incidents had taken place 
in January or February 1968.  

In August 1992, an examiner from a VA PTSD Clinical Team 
reported that the veteran's MOS in service was as a cook, but 
that he had been transferred to the 97th Transportation Heavy 
Boat where he had operated a 50 caliber machine gun.  His 
stressors in service were reported to include the killings of 
John Johnson and William Thompson, who were killed near Hue 
City around Thanksgiving of 1967.  

On VA medical records, reflecting treatment in February and 
March 1996, the veteran reported that he had a long history 
of problems with rage and substance abuse, which had been 
severe since his combat service in the Republic of Vietnam.  
He was reported to have a history of PTSD with disturbed 
sleep, flashbacks, nightmares, rage reactions and social 
isolation.  The veteran was diagnosed, in part, with chronic 
PTSD.  

In February 1997, the veteran reported that John Johnson and 
William Thompson had served as members of the U.S. Marine 
Corps and that they had been killed between January and June 
1968.  

On a VA PTSD examination in May 1997, the veteran was 
reported to have originally been assigned as a cook in 
service and to have worked aboard a heavy boat.  The veteran 
indicated that, after the Tet offensive, he was moved to the 
front line in a transportation company and had often been 
involved in combat.  He reported that a good friend of his 
had been shot in the stomach and that he had seen his name on 
the Vietnam War Memorial Wall.  The veteran was diagnosed, in 
part, with moderate chronic combat-related PTSD.  The 
examiner commented that the veteran had met the criteria for 
PTSD and that his symptoms would be rated in the moderate 
range.  The examiner reported that the veteran's claimed 
stressor did not appear likely to be sufficient to support a 
causal relationship between itself and the diagnosis.  The 
veteran was reported to have withheld information about his 
life in service and after service, which might have 
represented the avoidant symptoms of PTSD or sociopathy or 
malingering.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

Under 38 C.F.R. § 4.125 (1999), if the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (1999).  If the diagnosis of 
a mental disorder is changed, the rating agency shall 
determine whether the new diagnosis represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
If it is not clear from the available records what the change 
of diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran asserts that he has PTSD due to stressful 
experiences in service.  He reports that he was involved in 
combat while in service when two of his friends, John Johnson 
and William Thompson, had been killed.  

On VA examination in January 1991, the veteran indicated that 
he had been in combat in service.  He was diagnosed, in part, 
with moderate chronic PTSD.  

On a VA PTSD examination in May 1997, the veteran was 
diagnosed with moderate chronic combat-related PTSD.  The 
examiner commented that the veteran had met the criteria for 
PTSD, but that the veteran's claimed stressor did not appear 
likely to be sufficient to support a causal relationship 
between itself and the diagnosis.  

The Board finds that, in light of this evidence, the 
veteran's claim is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  



ORDER

As a well-grounded claim of service connection for PTSD has 
been submitted, the appeal is allowed to this extent, subject 
to further action as discussed hereinbelow.



REMAND

Because the claim of service connection for PTSD is well 
grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
the claimant in obtaining and developing facts and evidence 
to support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The veteran claims that, while he was assigned to the 97th 
Transportation Company in Vietnam, he was exposed to various 
stressors, including the killings of John Johnson and William 
Thompson in combat.  

In December 1996, the Board remanded the case to the RO for 
further development.  The Board noted that the U.S. Army and 
Joint Services Environmental Support Group (ESG) had reported 
that available casualty data had listed numerous individuals 
named John Johnson and William Thompson and that, in order to 
conduct further research, the ESG recommended that the 
veteran be asked to provide the numbers and full names of the 
casualties, complete unit designation down to company level 
and other units involved.  The Board proceeded to instruct 
the RO to contact the veteran in order to corroborate the 
claimed stressor information and to verify all claimed 
stressors with ESG.  

However, in January 1999, the RO acknowledged that it had not 
requested information in regard to the killed-in-action 
status of John Johnson or William Thompson.  

On VA examination in May 1997, the examiner added that the 
veteran's claimed stressor did not appear likely to be 
sufficient to support a causal relationship between itself 
and the diagnosis.  The Board notes that the comments 
regarding the claimed stressor being insufficient cannot 
adequately fulfill the Board's instructions in the December 
1996 Remand to the RO.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  The Court also held that where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Similarly, in Smith v. Brown, 
5 Vet.App. 335 (1993), the Court found that the VA's failure 
to obtain the requested medical opinion constituted a failure 
in its duty to assist the veteran in the development of his 
claim.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed PTSD since his discharge from 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain all treatment 
records from any identified treatment 
source not currently of record.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates of any and all 
incidents to within seven days, types and 
locations of the incidents, service 
numbers and full names of any casualties, 
detailed descriptions of events, unit 
designations to the company level, other 
units involved, and any identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran must be advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible, because without such details, 
adequate research for verifying 
information cannot be conducted.  

3.  Based on the additional information 
and other pertinent evidence currently of 
record, the RO should take the 
appropriate steps to verify the claimed 
stressors identified by the veteran.  
This should include contacting the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and any other 
pertinent organization in order to verify 
the reported service killings of John 
Johnson and William Thompson, as claimed 
by the veteran.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and likely etiology 
of the claimed PTSD.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  Based 
on his/her review of the case, it is 
requested that the examiner express an 
opinion as to the medical probability 
that the veteran is suffering from PTSD 
due to disease or injury which was 
incurred in or aggravated by service.  If 
the veteran is diagnosed with PTSD, the 
examiner should identify each claimed 
stressor which is sufficient to support 
the diagnosis and state.  

5.  After completion of all requested 
development, the RO should review the 
veteran's claim.  This should include 
reviewing, and responding to, the 
recently submitted records.  All 
indicated development should be taken in 
this regard.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  No action is 
required of the veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals




 

